UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
RAJUL RUHBAYAN, a/k/a Creme, a/k/a
Amir Ruhbayan, a/k/a Jibra’el Ruh-              No. 01-4009
alamin, a/k/a Jibrael Ruhalamin,
a/k/a James Vernon Wood, a/k/a
James Vernette Johnson,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-00-86)

                      Submitted: July 17, 2001

                      Decided: August 1, 2001

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James B. Melton, Chesapeake, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, James Ashford Metcalfe, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.
2                    UNITED STATES v. RUHBAYAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Rajul Ruhbayan appeals his conviction for possession of cocaine
base, in violation of 21 U.S.C.A. § 844 (West 1999), and his consecu-
tive sentences totaling twenty-four months incarceration on his con-
victions for possession of cocaine base and conspiracy to possess
cocaine base.* We affirm his sentence and conviction.

   Ruhbayan maintains the warrant to search his residence was issued
without probable cause for a purpose unrelated to the firearm charge
against him and, consequently, the district court erred in refusing to
suppress evidence taken from his house. We review legal conclusions
made pursuant to a district court’s suppression determination de novo,
but review the underlying factual findings for clear error. United
States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991). When a suppres-
sion motion has been denied, we review the evidence in the light most
favorable to the Government. Id.

   In this case, the magistrate issued the warrant upon a finding of
probable cause based on an affidavit of an investigating officer. We
agree with the district court that the information in the affidavit was
current, corroborated, reliable, not conclusory, and contained over-
whelming evidence of probable cause. See Illinois v. Gates, 462 U.S.
213, 244 (1983); United States v. Lalor, 996 F.2d 1578, 1581 (4th Cir.
1993). Further, because the officers were lawfully in Ruhbayan’s
home pursuant to a valid search warrant, they had a right to seize drug
paraphernalia and other evidence immediately apparent to them as
indicative of contraband or evidence of a crime found in plain view.
See United States v. Ross, 456 U.S. 798, 820-21 (1982); United States
v. Jackson, 131 F.3d 1105, 1109 (4th Cir. 1997) (citing United States

  *He does not appeal the conviction of conspiracy to possess cocaine
base, in violation of 21 U.S.C.A. § 846 (West 1999).
                      UNITED STATES v. RUHBAYAN                        3
v. Williams, 41, F.3d 192, 196 (4th Cir. 1994)). Therefore, we find no
error in the denial of the motion to suppress.

   Next, Ruhbayan contests the district court’s enhancement of his
base offense level by two points for obstruction of justice pursuant to
U.S. Sentencing Guidelines Manual, § 3C1.1 (1998), and the increase
in his criminal history category by two levels pursuant to USSG
§ 4A1.3. We review the district court’s enhancement of Ruhbayan’s
sentence based on obstruction of justice and its determination regard-
ing his criminal history category for clear error. See United States v.
Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995); United States v.
McManus, 23 F.3d 878, 882 (4th Cir. 1994). We review the extent of
the departure for abuse of discretion. See United States v. Summers,
893 F.2d 63, 66 (4th Cir. 1990).

  The district court may increase the offense level by two if "the
defendant willfully obstructed or impeded, or attempted to obstruct or
impede, the administration of justice during the course of the investi-
gation, prosecution, or sentencing." USSG § 3C1.1. The enhancement
applies to perjury. USSG § 3C1.1, comment. (n.2).

   At trial, Ruhbayan denied knowledge of cocaine found in his
pocket and a firearm found in his van. The district court compared the
testimony of Ruhbayan and several witnesses, concluded the testi-
mony was perjured, and specifically found "both instances of false
testimony related to material facts, and the Defendant gave such false
testimony willfully in order to obstruct justice, rather than as a result
of confusion or faulty memory." Upon review of the evidence, we
uphold the district court’s two point enhancement pursuant to USSG
§ 3C1.1 based upon its finding that Ruhbayan provided false testi-
mony concerning a material matter with the willful intent to provide
false testimony, rather than as a result of confusion, mistake, or faulty
memory. See United States v. Dunnigan, 507 U.S. 87, 94 (1993).

  Finally, USSG § 4A1.3 authorizes departure from the applicable
sentencing guideline range if the defendant’s criminal history cate-
gory is not adequately represented. Initially, the presentence investi-
gation report fixed Ruhbayan’s criminal history category at IV. After
addressing the parties’ objections to the report and the Government’s
motion for an upward departure, the district court determined that the
4                     UNITED STATES v. RUHBAYAN
initial criminal history category should have been III. Then, the dis-
trict court determined that the criminal history points grossly under-
stated Ruhbayan’s criminal history and his likelihood of being a
repeat offender. Consequently, the district court increased Ruhbay-
an’s criminal history category to V pursuant to USSG § 4A1.3, and
sentenced him to twenty-four months incarceration, within the middle
of the resulting sentence range.

   We find the district court considered criminal history categories III,
IV, and V, provided a clear, well-reasoned explanation for its modifi-
cation of Ruhbayan’s criminal history category from IV to III to V,
based upon reliable information contained in the presentence investi-
gation report. See United States v. Rusher, 966 F.2d 868, 882 (4th Cir.
1992); United States v. Goff, 907 F.2d 1441, 1445 (4th Cir. 1990).

   Accordingly, we affirm Ruhbayan’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED